Citation Nr: 0933896	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for an ingrown 
toenail, right great toe, postoperative, currently rated as 0 
percent disabling.

2.  Entitlement to an increased evaluation for an ingrown 
toenail, left great toe, postoperative, currently rated as 0 
percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1978 to July 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A Video Conference hearing in front of the undersigned 
Veterans Law Judge was held in June 2009.  A transcript of 
the hearing has been associated with the claim file.


FINDINGS OF FACT

1.  The appellant's ingrown toenail on the right great toe is 
not manifested by disfigurement, scars in excess of 144 
square cm, limitation of motion, or impairment of 
functionality productive of a moderate impairment of the 
foot.

2.  The appellant's ingrown toenail on the left great toe is 
not manifested by disfigurement, scars in excess of 144 
square cm, limitation of motion, or impairment of 
functionality productive of a moderate impairment of the 
foot.






CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
ingrown toenail on the left great toe, postoperative, has not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7899-7819 
(2008).

2.  The criteria for a compensable disability rating for 
ingrown toenail on the right great toe, postoperative, has 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7899-
7819 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2008); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

In a May 2008 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected bilateral ingrown toenail of the great toe, 
postoperative, the evidence must show that his condition had 
increased in severity such that current symptomatology more 
closely approximated the rating schedule criteria for the 
next higher evaluation.  The letter also explained that the 
VA was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The October 2006 rating 
decision explained the criteria for the next higher 
disability rating available for the bilateral great toe 
disability under the applicable diagnostic code.  The April 
2007 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disabilities, as well as the requirements 
for an extraschedular rating under 38 C.F.R. § 3.321(b).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service medical records in adjudicating the 
original service connection claim, assisted the Veteran in 
obtaining evidence, and afforded the Veteran a physical 
examination.  The Veteran was also afforded the opportunity 
to give testimony before the Board, which he did.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Legal Criteria and Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The present appeal involves the appellant's claim that the 
severity of his service-connected ingrown toenail of the left 
great toe and the right great toe warrant a compensable 
disability rating.  The ingrown toenails have been rated 
under Diagnostic Code 7819.  

Diagnostic Code 7819 calls for benign skin neoplasms to be 
rated as scars or based on impairment of function.

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or 
areas exceeding six square inches (39 square centimeters) 
warrants a 10 percent evaluation; in an area or areas 
exceeding 12 square inches (77 square centimeters) warrants a 
20 percent evaluation; in an area or areas exceeding 72 
square inches (465 square centimeters) warrants a 30 percent 
evaluation; and, in an area or areas exceeding 144 square 
inches (929 square centimeters) warrants a 40 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1).  A 
deep scar is one associated with underlying soft tissue 
damage.  Id. at Note (2).

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrants a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805.

Under Diagnostic Code 5284, foot injuries resulting in 
moderate impairment of the foot warrant a 10 percent 
evaluation.  38 C.F.R. § 4.72, Diagnostic Code 5284.

VA outpatient treatment records of May 2006 note that the 
appellant complained he still gets pain sometimes in his 
toes.  Physical examination showed that neurologically, gross 
sensation was normal bilaterally.  Nails were noted to have 
no regrowth and no tenderness to palpation.  

A June 2006 VA examination report noted that the appellant 
continues to have discomfort to the left and right great toe 
perhaps twice a month with pain level at a maximum of 5/10.  
The pain is worst when he stands for too much or he ascends 
or descends a ladder.  He is better with Betadine to his 
ingrown toenail areas as well as massage and warm water 
baths.  The pain lasts for 5-6 hours.  Occasionally, he has 
to take Tylenol for the pain.  He reported additional 
limitation of function when he has pain as it causes him to 
slow down at work.  He has not lost any workdays over the 
last 12 months secondary to his right and left foot pain, 
secondary to flares or incapacitation.  He has not currently 
been seen by a podiatrist or followed at a VA clinic.  He 
denied any weakness, stiffness, swelling, heat, redness, 
fatigability, or lack of endurance either at rest or 
standing.  Skin wise it was noted he had no residuals except 
for some numbness distally on the lateral right and left 
great toes, distal to the nail bed.  It is more a feeling of 
numbness than with pain.  He denied any further breakdown of 
the skin.  

Physical examination showed on the right foot tenderness over 
the interphalangeal and right metatarsal.  The rest of the 
foot was benign without pes planus or hammer toes.  Flexion 
and extension of the great toe were to 30 degrees, both 
active and passive.  There was mild tenderness noted only at 
30 degrees of extension to the right toe.  There was 
otherwise, no evidence of tenderness, painful motion, edema, 
instability or weakness.  His gait was normal without 
limitation.  There were no callosities, abnormal shoe wear 
and no skin or vascular changes aside from the ablation of 
the lateral and medial nail bed to the right toe.  There was 
a slight ingrown lateral toenail with signs of some 
induration, but no signs of infection.  There was normal 
squatting, supination, pronation and rising of the toes and 
heels to the right foot and toe.  There was no high arch, 
claw foot or hammertoes.  No functional limitations standing 
or walking were noted and no abnormal weight bearing.

In regard to the left toe there was tenderness over the 
interphalangeal and left metatarsal.  Flexion and extension 
of the great toe were to 30 degrees, both active and passive.  
There was no pain at the end stages of flexion or extension.  
There was mild tenderness noted to the lateral toe distal to 
the nail bed.  The toe was otherwise well healed without any 
skin abnormalities aside from a heel scar.  The scar was 
nontender.  He was able to have normal gait with standing and 
walking.  There are no callosities or break down or unusual 
shoe wear.  There was normal skin and vascular integrity.  He 
was able to stand, squat, supine, pronate, and rise on his 
toes and heels.  There was no high arch, claw foot, 
hammertoes, or other deformity.  Skin wise, there was a scar 
on the great toe laterally and medially, with small amount of 
nail bed loss noted medially and laterally at the base of the 
toenail on the right.  The toenail had slight loss of 
approximately 0.3 mm medial and lateral nail bed loss.  There 
was numbness distal to the lateral toe to touch.  Otherwise, 
the skin was well healed and nontender.  There were no 
functional limitations standing or walking and no abnormal 
weight bearing.  

X-rays showed nonspecific bilateral calcaneal spurring 
without other significant bony or soft tissue abnormalities 
identified.  The diagnosis was right toe ingrown toenail, 
status post nail bed ablation with recurrent lateral ingrown 
toenail, and left toe status post ingrown toenail with nail 
bed ablation, with mild anesthesia noted laterally to the 
toe.

A VA examination report of March 2007 notes that the 
appellant reported complains of numbness most usually on the 
medial aspect of the big toenails.  He also complained of 
pulsating and pressured sensation most of the time especially 
aggravated with walking and relieved with elevation.  He 
stated he did not take any medications for the pain.  He 
denied any functional limitation on walking or standing.  He 
denied any acute flare-ups and denied any impact on his job.  
It mildly affects his usual daily activities but has had no 
days lost from incapacitation in the last 12 months.  

Physical examination revealed normal gait without assistive 
devices.  An arch was noted on both feet.  He had mild hallux 
valgus at 15% non-replaceable by manipulation.  The sides of 
the big toes were pinkish with good capillary refill.  The 
nails were smooth.  There was no deformity, dimpling, or 
signs of onychomycosis.  On sensory examination, he was not 
able to feel by monofilament on the medial aspect and lateral 
aspect of the big toenails.  Achilles tendon alignments were 
well aligned.  Forefeet and mid foot were well aligned 
bilaterally.  There was no deformity, claw feet, no 
hammertoes and no callous.  The diagnosis was recurrent 
ingrown toenails bilateral of the big toes with residual 
numbness especially on medial aspect of the big toe.

Outpatient treatment records of April 2008 note that the 
appellant was seen for a swollen right foot for the past few 
days.  Physical examination showed a dark scab to the medial 
aspect of the right foot at the base of the big toe with 
subdermal pus and all along the arch with marked edema and 
hyperemia.  He was diagnosed with gangrenous diabetic foot.

At the Video Conference hearing of June 2009 the appellant 
testified that he has not gone to the doctor for his ingrown 
toenails since 2007.  He further testified that he manages 
his disability with over-the-counter medications.  He 
reported symptoms of pain, loss of sensation, numbness, 
swelling and throbbing.  Finally he testified that his 
disability had not changed in the past few years.

Criteria set forth in Diagnostic Code 7801 (scars, other than 
head, face, or neck, that are deep or that cause limited 
motion) require that the area of the affected skin exceed 6 
square inches (39 sq. cm.) to receive a compensable 
evaluation.  The medical evidence had not demonstrated scars 
of this size.  And the reported scars have not been noted to 
be deep or to cause limitation of motion.  Thus, a 
compensable rating under Diagnostic Code 7801 is not 
warranted.

Criteria set forth in Diagnostic Code 7802 (scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion), require that the area of the affected 
skin is 144 square inches (929 sq. cm.) or greater to receive 
a compensable evaluation.  The medical evidence fails to 
establish scars of this size.  Thus, a compensable rating 
under Diagnostic Code 7802 is not warranted.

In consideration of Diagnostic Code 7803 (scars, superficial, 
unstable), the record contains no evidence that the appellant 
experiences frequent loss of the skin covering a scar.  
Therefore, a compensable rating under Diagnostic Codes 7803 
is not warranted.

In consideration of Diagnostic Code 7804 (scars, superficial, 
painful on examination), although the appellant has 
complained of pain associated with his ingrown toenail, there 
is no evidence of pain associated with the scar.  In fact, at 
the VA examination of June 2006 the scar on the left toe was 
noted to be nontender.  Therefore, a compensable rating under 
Diagnostic Code 7804 is not warranted.

In regard to Diagnostic Code 7805 (scars, other; rate on 
limitation of function of affected part) and impairment of 
function, the Board again observes that the competent 
evidence of record fails to demonstrate any functional 
impairment associated with the appellant's ingrown toenails.  
The appellant reported that when he has pain he is affected 
functionally by having to slow down, and the June 2006 VA 
examination report shows that he was found to exhibit mild 
tenderness only at 30 degrees extension in the right great 
toe.  Yet, his gait was found to be normal and without 
limitation, and he exhibited no functional limitations or 
abnormal weight bearing in standing or walking.  Subsequent 
VA examination in March 2007 found a normal gait with no 
functional limitation in walking or standing.  In addition, 
the medical evidence reflects that he has not reported not 
being able to continue to work or function otherwise.  He has 
not reported any loss of time from work, and no 
incapacitating episodes.  Moreover, while there is reported 
and observed numbness around the great toes, and tenderness 
at the extreme end of extension motion in the right great 
toe, there is no reported loss of function associated with 
the same.  Thus, a compensable rating under Diagnostic Code 
7805 or impairment of function is not warranted.

Diagnosed Code 5284 contemplates impairment of the foot.  
However, the competent evidence of record does not 
demonstrate that the Veteran manifests impairment of the foot 
that is attributable to his service-connected ingrown 
toenails.  Rather, the competent medical evidence 
consistently shows that he exhibits a normal gait without the 
need for assistive devices, normal squatting, supination, 
pronation, and rising of the toes and heels without 
functional limitation standing or walking and no abnormal 
weight bearing.  As noted above, the right great toe 
exhibited mild tenderness at 30 degrees extension.  However, 
this finding alone does not provide a sufficient basis upon 
which to find moderate impairment of the right foot.  Thus, a 
compensable evaluation under Diagnostic Code 5284 is not 
warranted.

As to findings of hallux valgus, the Veteran is not service-
connected for this condition, and hence he cannot warrant a 
compensable evaluation based on this manifestation.

Based on the foregoing analyses, the preponderance of the 
evidence is against finding pertinent symptomatology which 
meets the applicable criteria for a compensable disability 
rating for the appellant's ingrown toenails.

The Board has considered the disabling effects of pain and 
pain on motion, and pain on repetitive motion in evaluating 
the Veteran's ingrown toenail disabilities.  38 C.F.R. §§ 
4.40, 4.45, and 4.59. See also, DeLuca v. Brown, 8 Vet. App. 
202 (1995). The Veteran's complaints of pain on motion were 
considered, as noted above, but were not found to be 
productive of impairment and loss of function attributable to 
his ingrown toenails.

The Board finds that there is no evidence of record that the 
appellant's service-connected bilateral ingrown toenails 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1.  In the instant case, to the extent that the appellant's 
service connected ingrown toenails interferes with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a compensable rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Veteran genuinely believes that his ingrown toenails are 
worse than evaluated and has offered his statements and 
testimony.  The Veteran is competent to offer his 
observations as to his symptoms.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter so complex as the 
extent of his ingrown toenail disabilities.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed findings provided by the 
medical professionals who discussed his symptoms, complaints, 
and manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

Thus, the preponderance of the evidence is against the claim 
for a higher evaluation at any time during the period 
contemplated by this appeal.  As a result, the Board finds 
that the benefit-of-the-doubt doctrine is not applicable, and 
the appellant's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7.




ORDER

Entitlement to a compensable evaluation for an ingrown 
toenail, right great toe, postoperative, is denied.

Entitlement to a compensable evaluation for an ingrown 
toenail, left great toe, postoperative is denied.




____________________________________________
L.J. BAKKE- SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


